Citation Nr: 0823498	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  06-23 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel




INTRODUCTION

The veteran had active duty service from December 1973 to 
December 1975.  The veteran died in September 2000.  The 
appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received and accepted by 
the RO as timely in February 2006.  A statement of the case 
was issued in May 2006, and a substantive appeal was received 
in July 2006.

The Board notes that the appellant's July 2006 substantive 
appeal submission expressed a desire to testify at a Board 
hearing.  However, a December 2006 correspondence from the 
veteran's representative expressed a desire to cancel that 
request.


FINDINGS OF FACT

1.  The veteran died in September 2000; his death certificate 
lists the cause of death as cardiomyopathy, with hepatitis C 
("HCV") and "failed renal transplant" listed as other 
significant conditions contributing to death.

2.  At the time of his death, the veteran was service-
connected for allergic conjunctivitis of the right eye and 
for postoperative scarring from left biceps tendon repair, 
both rated noncompensably disabling.

3.  The veteran reported repeated intravenous drug use during 
active duty service, and is also shown to have received one 
tattoo during service.

4.  Cardiomyopathy, hepatitis C, and renal disease were not 
manifested during the veteran's period of active duty service 
or for many years thereafter, nor were these disorders 
otherwise related to actions in the line of duty of such 
service or related to any service connected disabilities.

5.  A service-connected disability was not the immediate or 
underlying cause of the veteran's death, nor was a service-
connected disability etiologically related to the cause of 
the veteran's death.


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated in the line 
of duty during active military service.  38 U.S.C.A. 
§§ 105(a), 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.301, 3.303 (2007).

2.  The veteran's death was not caused, or substantially or 
materially contributed to, by a disability incurred in or 
aggravated by his active duty service.  38 U.S.C.A. §§ 1101, 
1110, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  In a letter sent in December 
2004, the claimant was informed of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, the appellant was advised of the types of 
evidence VA would assist her in obtaining as well as her own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Board notes that the December 2004 letter was sent to the 
appellant prior to the February 2005 RO rating decision 
currently on appeal.  The VCAA notice was therefore timely.  
See Pelegrini v. Principi, 18 Vet.App. 112 (2004).

The Board also notes that the December 2004 VCAA letter 
expressly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  Therefore, 
the requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate her claims, including by showing the nature and 
etiology of her husband's terminal disabilities.  However, 
there has been no notice of the types of evidence necessary 
to establish a disability rating or an effective date for any 
rating that may be granted.  Despite the inadequate notice 
provided to the appellant, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  The Board notes that the RO did furnish the 
appellant with a December 2004 letter notifying her to submit 
evidence detailing the nature and history of the disabilities 
which caused the veteran's death.  The Board notes that this 
appeal concerns only a determination of whether service 
connection is warranted for the cause of the veteran's death 
and, in any event, the Board finds below that service 
connection is not warranted; no ratings or effective dates 
will be assigned and any questions as to such assignments are 
rendered moot.

Certain additional VCAA notice requirements may attach in the 
context of a claim for Dependency Indemnity and Compensation 
(DIC) benefits based on service connection for the cause of 
death.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  
Generally, section 5103(a) notice for a DIC case must 
include:  (1) a statement of the conditions, if any, for 
which a veteran was service-connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  The content 
of the section 5103(a) notice letter will depend upon the 
information provided in the claimant's application.

In the instant case, the appellant was informed of the 
evidence and information required to substantiate a DIC 
claim, but she not informed in writing of the disabilities 
for which service connection had been established at the time 
of death.  However, the Board finds no resulting prejudice to 
the appellant.  See Sanders v. Nicholson, 487 F.3d 881, 891 
(Fed. Cir 2007).  The appellant has never contended that 
either of the veteran's two service-connected disabilities 
(allergic conjunctivitis of the right eye and a post-
operative scar) caused or contributed to his death.  
Moreover, the record does not suggest that either of these 
disabilities played any role in the veteran's death.  Any 
error in complying with Hupp was harmless error under the 
facts of this case and no useful purpose would be served by 
delaying appellate review for issuance of further VCAA notice 
to comply with Hupp.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service, private, and VA have been obtained.

The Board declines to obtain a medical opinion in this case.  
The veteran's death certificate indicates that death was 
related to a cardiac pathology and indirectly due to 
hepatitis C and a failed renal transplant; there is no 
dispute in this case that the veteran's chronic hepatitis 
played a contributory role in the medical causation of the 
veteran's death.  The essential question in this case regards 
whether there is any basis in the record for concluding that 
the veteran's chronic hepatitis was causally related to any 
event during the veteran's service, other than events 
stemming from the veteran's drug abuse.  The Board takes 
administrative notice of the fact that multiple of the 
veteran's activities reflected in the record are risk-factors 
for incurrence of hepatitis C, including the veteran's shown 
intravenous (IV) drug abuse as well as his receiving one 
tattoo.  While the record reflects that the veteran received 
one tattoo during service, raising a mere possibility that 
the veteran incurred hepatitis C during service through an 
event unrelated to drug abuse, the evidence of record does 
not present sufficiently specific information regarding the 
frequency of the veteran's IV drug use to permit a non-
speculative evaluation of the likelihood that hepatitis C was 
caused specifically by the in-service tattooing.

No evidence of record indicates the existence of either a 
cardiac pathology or hepatitis until 20 years following the 
veteran's separation from service.  In light of the record, 
any opinion relating the veteran's death to his period of 
service over two decades prior, would certainly be 
speculative without a clear basis for determining that the 
most likely etiology of the hepatitis C was the veteran's 
single in-service tattoo.  The Board notes that the veteran's 
shown habitual IV drug abuse, including during service, 
cannot serve as the basis of a grant of service connection.  
38 C.F.R. § 3.301(a) & (d).  In light of the fact that IV 
drug abuse and tattoos are both risk factors for hepatitis C 
exposure, and considering that the veteran is shown to have 
repeatedly engaged in IV drug abuse while only being shown to 
have received one in-service tattoo, there is no reasonable 
possibility that a medical opinion could meaningfully 
attribute the veteran's hepatitis C specifically to his in-
service tattoo without a resort to pure speculation.  
However, service connection may not be based on a resort to 
pure speculation or even remote possibility.  See 38 C.F.R. 
§ 3.102.  The duty to assist is not invoked, even under 
Charles, where 'no reasonable possibility exists that such 
assistance would aid in substantiating the claim.'  38 
U.S.C.A. § 5103A(a)(2).

The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).  No additional pertinent evidence has 
been identified by the claimant as relevant to this appeal.  
Under these circumstances, no further action is necessary to 
assist the claimant with this appeal.

Analysis

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffered from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for 
veterans who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain 
chronic disabilities, such as, arteriosclerosis, 
cardiovascular renal disease, and cirrhosis of the liver, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct; or, for claims filed after October 31, 1990, not 
the result of abuse of alcohol or drugs.  38 C.F.R. 
§ 3.301(a).  An injury or disease incurred during active 
military, naval, or air service shall not be deemed to have 
been incurred in line of duty if such injury or disease was a 
result of the abuse of alcohol or drugs by the person on 
whose service benefits are claimed.  For the purpose of this 
paragraph, alcohol abuse means the use of alcoholic beverages 
over time, or such excessive use at any one time, sufficient 
to cause disability to or death of the user; drug abuse means 
the use of illegal drugs (including prescription drugs that 
are illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects.  38 
C.F.R. § 3.301(d). See also 38 U.S.C.A. § 105 (West 2002); 38 
C.F.R. § 3.1(m).  VA's General Counsel has confirmed that 
direct service connection for a disability that is a result 
of a claimant's own abuse of alcohol or drugs is precluded 
for purposes of all VA benefits for claims filed after 
October 31, 1990.  See VAOPGCPREC 7-99 (1999), published at 
64 Fed. Reg. 52,375 (June 9, 1999); VAOPGCPREC 2-98 (1998), 
published at 63 Fed. Reg. 31,263 (February 10, 1998).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

The certificate of death on file shows that the veteran died 
in September 2000 at the age of 44.  The immediate cause of 
death was recorded as "Cardiomyopathy."  Additionally, 
hepatitis C ("HCV") and "failed renal transplant" are 
listed on the death certificate as other significant 
conditions contributing to death.

At the time of the veteran's death, service connection was in 
effect for "allergic conjunctivitis, right eye" and for 
"scar, left biceps tendon repair, postoperative."  Both 
service-connected disabilities had been rated noncompensably 
disabling.

The Board acknowledges that the appellant has contended that 
the veteran's hepatitis C disease should be considered 
service connected.  The appellant's claim, as consistently 
expressed throughout her written correspondence advancing 
this appeal, is that the veteran's hepatitis C should be 
considered service-connected, and thus the veteran's cause of 
death should be service-connected.  The appellant has not 
raised any other theory of entitlement to service connection 
for the cause of the veteran's death.  Thus, this decision 
focuses upon the question of whether service connection is 
warranted for the veteran's hepatitis C pathology.

In this case, the Board finds that service connection for 
hepatitis C, and the cause of the veteran's death, is not 
warranted.  Initially, the Board notes that the veteran's 
service medical records contain no suggestion of hepatitis C 
or, for that matter, any other condition which has been 
medically associated with the cause of the veteran's death.  
Treatment records from during the veteran's period of service 
feature documented instances of allergic conjunctivitis, 
tonsillitis, various contusions, rash, and other 
miscellaneous illness and malady all clearly and specifically 
diagnosed without any suggestion of hepatitis, renal disease, 
or cardiac disability.  The appellant does not contend that 
any cause of the veteran's death actually manifested or was 
diagnosed during the veteran's service.

The Board notes that the veteran filed multiple claims for 
service-connected disabilities during his lifetime, but never 
claimed service connection for hepatitis C.  The record 
contains a minimal amount of medical evidence following the 
veteran's service.  The earliest contemporaneous evidence of 
any diagnosis of hepatitis C pathology comes from an August 
1996 private medical record which presents a doctor's 
conclusion at that time that "I have reviewed his history 
and concur that this gentleman has chronic hepatitis C...."  
No earlier medical evidence of record reflects any prior 
diagnosis or treatment suggestive of hepatitis C.  The Board 
observes that records from 1976 reflect that the veteran 
filed a claim for VA disability benefits which did not 
include any suggestion of hepatitis C, and the veteran's 
medical records from the same year do not indicate that the 
veteran suffered from hepatitis C.  The appellant's February 
2006 correspondence recounts the onset of the veteran's 
symptoms and also reflects that symptoms first significantly 
manifested during the 1990's with a diagnosis of hepatitis C 
being made around 1995.  Thus, the record reveals a gap of 20 
years following discharge without documentation of diagnosis 
or treatment for hepatitis C.  This lengthy period of over 20 
years following active service without any contemporaneous 
evidence of treatment or complaint strongly suggests that 
there has not been a continuity of symptomatology.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).  The 
appellant does not contend otherwise, and thus the Board must 
direct its attention to evaluating whether the veteran's 
hepatitis C was otherwise causally related to service in a 
manner which may warrant a grant of service connection.

The record, and the appellant's contentions, present two 
suggested possibilities for how the veteran's eventual 
manifestations of hepatitis C may have been caused during his 
military service: exposure to a tattooing needle or IV drug 
abuse.  The appellant has repeatedly contended that an in-
service tattoo may have been the event which caused the 
veteran's hepatitis C, including in her February 2006 
correspondence.  Alternatively, the appellant's July 2006 
substantive appeal submission, apparently authored by the 
appellant's representative, states that "The veteran's widow 
indicated that the veteran had admitted IV drug use, which 
would be the cause of his hep C."

The Board acknowledges all of the appellant's contentions 
regarding her beliefs concerning the etiology of the 
veteran's hepatitis C.  However, the Board must note that 
while lay-statements are competent to provide evidence 
regarding history and symptomatology, they are not competent 
to provide evidence regarding clinical diagnosis or medical 
etiology.  See Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
Only a medical or psychiatric professional can provide 
evidence of the clinical diagnosis or medical etiology of a 
disease or disability.  The Board must rely upon competent 
medical evidence to determine whether the appellant's 
contentions regarding the etiology of the veteran's hepatitis 
C are shown.

The Board acknowledges that the veteran is reasonably shown 
to have received a tattoo during his military service.  A 
September 1975 separation examination report notes a right 
arm tattoo whereas the December 1973 entrance examination 
report does not note any tattoo.  Multiple witness 
statements, dated December 2004 and January 2005, also 
support this contention that the veteran obtained a tattoo 
during his period of service.  However, the record also shows 
that the veteran engaged in IV drug abuse, including during 
his military service.  The Board again notes that the 
appellant concedes this fact, as reflected in the July 2006 
substantive appeal submission.  Additionally, a VA 
hospitalization report dated December 1975 through January 
1976 shows that the veteran himself reported "While overseas 
in Germany he used 'speed, barbituates + heroin' and had 
positive urine tests."  Thus, it is established in the 
record that the veteran's military service time included one 
instance of receiving a tattoo and multiple instances of IV 
drug abuse.

There is no persuasive indication of record demonstrating any 
likelihood that the veteran's hepatitis C, diagnosed around 
1995, was caused by an event during the veteran's military 
service between December 1973 and December 1975.  Even 
assuming, for the sake of argument, that the hepatitis C was 
caused during the period of military service, there is no 
basis for attributing the disease specifically to the single 
tattoo the veteran received rather than to the repeated IV 
drug use.  The Board acknowledges that the August 1996 
private medical record observes that the veteran had "a 
tattoo which is a statistically significant association with 
those with chronic hep C."  In effect, this statement 
observes that there is a general association between 
hepatitis C and receiving a tattoo, but does not provide a 
probative indication of any probability that the veteran's 
hepatitis C was specifically clinically linked to his in-
service tattoo.  Furthermore, the author of the August 1996 
private medical record was not aware of the veteran's history 
of IV drug abuse; the August 1996 record states that the 
veteran "denies any parenteral [intravenous] exposure...."

Although the Board accepts that the August 1996 private 
medical record supports a finding that the veteran's in-
service tattoo may be possibly associated with the veteran's 
hepatitis C incurrence, it does not indicate anything beyond 
mere possibility; the August 1996 record certainly does not 
identify the tattoo as the likely cause of the disease with 
consideration of the other significant risk-factors in the 
veteran's history.  It appears that the author did not review 
the records in the claims folder.  The August 1996 private 
medical record makes no statement which raises the suggestion 
of a possible relationship between the veteran's hepatitis C 
and his tattoo above the level of speculation.  Thus, the 
August 1996 report can be accorded no substantial probative 
value in support of the appellant's claim, as it identifies a 
mere possibility rather than any probability.  See Bostain v. 
West, 11 Vet.App. 124, 127-28, quoting Obert v. Brown, 5 
Vet.App. 30, 33 (1993) (medical opinion expressed in terms of 
'may' also implies 'may or may not' and is too speculative to 
establish medical nexus); see also Warren v. Brown, 6 
Vet.App. 4, 6 (1993) (doctor's statement framed in terms such 
as 'could have been' is not probative).  See also Libertine 
v. Brown, 9 Vet.App. 521, 523 (1996); Beausoleil v. Brown, 8 
Vet.App. 459, 463 (1996); Tirpak v. Derwinski, 2 Vet.App. 
609, 611 (1992); see also 38 C.F.R. § 3.102 (describing the 
concept of reasonable doubt in adjudicating service 
connection claims as not being one arising from pure 
speculation or remote possibility).

The Board also acknowledges a January 2005 private medical 
letter which primarily discusses the details of the veteran's 
health during his final decline.  This letter presents 
competent medical evidence in two paragraphs of clear and 
precise discussion of clinical details linking the veteran's 
hepatitis C to the cause of his death, which is not in 
dispute in this decision.  However, the final paragraph of 
the letter refers to the appellant's claim for benefits and 
presents somewhat unclear language.  In this regard, the 
final paragraph states that the veteran's "widow is seeking 
financial help from the V.A., considering her deceased 
husband's history of HCV which, it is believed, was acquired 
from a tattoo while serving in the military."  Although 
somewhat ambiguously worded, the Board reads this sentence as 
noting that the appellant believes that the veteran's 
hepatitis C resulted from a tattoo in service; the Board is 
unable to interpret this letter as presenting the doctor's 
own medical opinion regarding the appellant's contention, as 
it merely recites the appellant's theory regarding the 
etiology of the hepatitis C.  Thus, there is no probative 
value to the reference to the veteran's tattoo in the January 
2005 private medical letter.  A bare transcription of lay 
history, unenhanced by additional comment by the transcriber, 
does not become competent medical evidence merely because the 
transcriber is a health care professional.  See LeShore v. 
Brown, 8 Vet.App. 406, 409 (1995).

Also, a medical opinion is inadequate when it is unsupported 
by clinical evidence.  Black v. Brown, 5 Vet.App. 177, 180 
(1995).  The January 2005 private medical letter repeats the 
appellant's theory of etiology but offers no reference to 
clinical evidence, nor any medical rationale at all, to 
suggest a basis to endorse the appellant's theory.  Even 
assuming, for the sake of argument, the January 2005 letter's 
reference to the tattoo was intended to signify the doctor's 
endorsement of the appellant's theory of etiology, the 
discussion of this assertion does not permit the Board to 
consider such an endorsement probative in this case.  A bare 
conclusion, even one reached by a health care professional, 
is not probative without a factual predicate in the record.  
See Miller v. West, 11 Vet.App. 345, 348 (1998).   Finally, 
with regard to the January 2005 letter, the Board notes that 
the authoring physician does not make any indication that he 
has reviewed the claims folder or has otherwise contemplated 
the veteran's shown history of IV drug abuse; without 
consideration of the complete set of pertinent facts in the 
medical history, no etiology opinion could be adequately 
probative.

There is otherwise no basis in the record upon which to base 
any finding that the veteran's single in-service tattoo was 
the likely cause of his eventual diagnosis of hepatitis C, in 
the context of a documented history of multiple instances of 
IV drug abuse.

To the extent that the appellant contends that the veteran's 
hepatitis C was caused by the in-service tattoo, the Board 
finds that the preponderance of the evidence is against such 
a finding.  The record clearly reveals that the veteran had 
multiple instances of exposure to hepatitis C risk activity 
other than the single in-service tattoo, and there is no 
probative demonstration that the tattoo was nevertheless the 
most likely cause of the veteran's hepatitis C.

To the extent that the appellant contends that the veteran's 
hepatitis C should be considered service-connected on the 
basis of being likely caused by IV drug abuse during military 
service, which appears to be the contention advanced in the 
July 2006 substantive appeal, such a contention must be 
denied as a matter of law.  The Board notes that the 
contentions advanced in the July 2006 substantive appeal 
appear to reflect a fundamental misunderstanding of the law 
regarding this question.  The July 2006 substantive appeal 
points to the fact that the veteran received a "regular 
discharge" as establishing that "no misconduct can be 
associated to his Hep C."  The July 2006 substantive appeal 
then argues that in-service IV drug use was the cause of the 
hepatitis C and, thus, service connection is warranted.  
However, drug usage of this nature constitutes an activity 
for which service connection cannot be granted, and this is 
expressly set out in the applicable regulations at 38 C.F.R. 
§ 3.301(a) & (d).  "Direct service connection may be granted 
only when a disability or cause of death was ... not the 
result of the veteran's own willful misconduct or, for claims 
filed after October 31, 1990, the result of his or her abuse 
of alcohol or drugs."  38 C.F.R. § 3.301(a).  For the 
purposes of applying 38 C.F.R. § 3.301(a) & (d) to 
determining whether an occurrence took place 'in the line of 
duty,' shown drug abuse is disqualified from consideration as 
an activity in the line of duty regardless of whether the 
activity resulted in a diminished character of discharge.  
Thus, the veteran's in-service IV drug abuse cannot be 
considered to have occurred 'in the line of duty.'  Thus, the 
Board may not award service-connection for hepatitis C on the 
basis of incurrence due to the IV drug abuse.

In sum, for the reasons discussed above, service connection 
for the cause of the veteran's death must be denied.  In 
making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


